Citation Nr: 1516378	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-33 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to initial increased evaluations for hairy cell leukemia rated as noncompensable from December 14, 1994 to October 22, 1995, as 10 percent disabling from October 23, 1995 to September 6, 2000 and since April 1, 2001. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1963 to December 1967.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Roanoke, Virginia (RO), which awarded service connection and assigned initial staged ratings noted above.

Notably, in that rating decision, the RO also awarded a 100 percent rating, effective from September 7, 2000 to March 31, 2001.  Since that award marks the full benefit sought for the period from September 7, 2000 to March 31, 2001, that period will not be considered on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014 and October 2014, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) paperless processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  For the period prior to August 31, 1995, the Veteran's hairy cell leukemia was active and required intensive treatment, with Interferon therapy.

2.  For the period from August 31, 1995 to October 23, 1995, the Veteran's hairy cell leukemia has been active, but only observed by medical providers, and his anemia was stable.

3.  For the period from October 23, 1995 to September 6, 2000, the Veteran's hairy cell leukemia was active, but only observed by medical providers, and his anemia was stable and his hemoglobin counts was greater than 10 g/100 ml and with some intermittent symptoms.

4.  For the period beginning on April 1, 2001, the Veteran's hairy cell leukemia has been in remission and stable without treatment, and his hemoglobin counts are consistently greater than 10 g/100 ml and with only some intermittent symptoms. 

5.  At no point has the Veteran's anemia required transfusion of platelets or red cells or involved recurrent infections at least once per year, but less than once every three months. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for the period prior to August 31, 1995 for hairy cell leukemia have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. § 4.117 Codes 7700, 7703, 7716 (1988). 

2.  The criteria for a compensable evaluation from August 31, 1995 to October 23, 1995, and an evaluation in excess of 10 percent disabling from October 23, 1995 to September 6, 2000 and since April 1, 2001 for hairy cell leukemia have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991) and (West 2002); 38 C.F.R. § 4.117 Codes 7700, 7703, 7716 (1988) and (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Courts of Appeals of Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's claim on appeal arises from his disagreement with the initial ratings assigned for the service-connected hairy cell leukemia.  Thus, additional notice is not required.  Id. 

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining post-service private and VA treatment records, records from Social Security Administration, and afforded him the opportunity to present testimony in support of his appeal, which he declined. 

VA has also provided the Veteran with VA examinations in January 1995, January 2010 and April 2014 in which the nature and severity of his disability was evaluated.  The Board finds that the VA examination reports are adequate for adjudication of purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The Board acknowledges that the record does not contain a complete set of the Veteran's private treatment records from his treating oncologist for the entire period under appeal.  While some of these records have been submitted by the Veteran, or are associated with the records from Social Security Administration, the record does not contain a complete set of these identified records, especially during the period from 1995 to 2000.  Pursuant to the October 2014 remand instructions, AMC sent a December 2014 notice seeking the Veteran's assistance in this matter, but Veteran failed to respond.  The Veteran is advised that the duty to assist is not a one-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

There has been compliance with the Board's 2014 remand instructions, and no further action is required at this time.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

2.  Increased Rating 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's hairy cell leukemia, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

The Veteran's service-connected hairy cell leukemia is evaluated under 38 C.F.R. § 4.117, Diagnostic Code 7703-7700 as noncompensable prior to October 23, 1995, as 10 percent disabling from October 23, 1995 to September 6, 2000 and since April 1, 2001.  He asserts higher ratings are warranted.

Notably, during the pendency under appeal, the regulations governing leukemia under 38 C.F.R. § 4.117 were revised, effective from October 23, 1995. 

Under the criteria in effect prior to October 23, 1995, Diagnostic Code 7700 provided that leukemia which requires intensive treatment such as periodic irradiation or transfusion is rated 100 percent.  Leukemia not requiring such treatment is rated as pernicious anemia.  38 C.F.R. § 4.117 (1995). 

Under the provisions of Diagnostic Code 7700 (pernicious anemia) which were in effect prior to October 23, 1995, a 100 percent evaluation is assigned for an acute, rapidly progressive anemia without remission, or with few or brief remissions.  A 70 percent disabling is assigned for chronic anemia, following acute attacks; severe, with characteristic marked departures from normal blood count, with severe impairment of health and pronounced asthenia.  A 60 percent disability evaluation is assigned for anemia that is chronic, following acute attacks with characteristic definite departures from normal blood count, with impairment of health and severe asthenia.  A 30 percent evaluation is assigned for incipient pernicious anemia with characteristic achlorhydria and changes in blood count.  38 C.F.R. § 4.117, Diagnostic Code 7700 (1995). 

Effective October 23, 1995, the amended Diagnostic Code 7703 provides that leukemia is rated 100 percent with active disease or during a treatment phase.  The disorder is otherwise rated as anemia (Diagnostic Code 7700) or as aplastic anemia (Diagnostic Code 7713), whichever would result in the greater benefit.  The following note was added to Diagnostic Code 7703 that provides a 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no recurrence, rate on residuals.  38 C.F.R. § 4.117 (2014).

Under the provisions of Diagnostic Code 7700 for anemia, a 10 percent evaluation is warranted if hemoglobin is 10 gm/100 ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent evaluation is warranted if hemoglobin is 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted if hemoglobin is 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia or syncope.  38 C.F.R. § 4.117 (2014).

Under the provisions of Diagnostic Code 7716 for aplastic anemia, a 30 percent evaluation is warranted for aplastic anemia requiring transfusion of platelets or red cells at least once per year but less than once every three months, or; infections recurring at least once per year but less than once every three months.  A 60 percent evaluation is warranted for aplastic anemia requiring transfusion of platelets or red cells at least once every three months, or; infections recurring at least once every three months.  38 C.F.R. § 4.117 (2014).

In this case, the Veteran seeks higher evaluations for his disability due to hairy cell leukemia (HCL).  The record shows that the Veteran originally filed his claim for service connection for HCL in December 1994, and it denied by the RO in 1995.  The Veteran sought to reopen his denied claim on several times, which were denied by the RO.  In a May 2011 rating decision, the RO noted that special review was mandated under Nehmer vs. Department of Veterans Affair, for claims involving hairy cell leukemia, and the Veteran was awarded service connection with a retroactive effective date to his original date of claim in December 1994.  In the May 2011 rating decision, the RO assigned the Veteran's hairy cell leukemia a noncompensable rating prior to October 23, 1995, and a 10 percent rating from October 23, 1995 to September 6, 2000 and since April 1, 2001.  He asserts higher ratings are warranted.

A review of the VA and private treatment records show that the Veteran was diagnosed with hairy cell leukemia in May 1990 and it has been considered active through September 2000.  These medical records also show that the Veteran received Interferon therapy to treat his hairy cell leukemia in February 1991, from June 1992 to January 1993, and from April 1994 to August 1995.  

In a January 1995 private treatment record it was noted the Veteran had a good response to the Interferon therapy, which resulted in virtual disappearance of symptoms and splenomegaly, and he seemed to tolerate this treatment without difficulty. 

On VA hematology examination on January 31, 1995, it was noted that the Veteran had a diagnosis of hairy cell leukemia, which was under good control with Interferon treatment, and in remission.  The Veteran complained of intermittent body aches and headaches for the past four years. 

Private and VA medical records show from September 1995 to September 2000 the Veteran's hairy cell leukemia was still active, but his treating medical providers only observed the disease process, and the Veteran did not receive any further treatment until he underwent chemotherapy (2CDA) for seven days starting on September 7, 2000.  See September 2001 VA consultation report, treatment summary, as well as private treatment records.  These records also reflect that the Veteran complained of intermittent headaches and occasional body aches.  

The medical evidence of record shows that since the Veteran underwent chemotherapy in September 2000, his hairy cell leukemia has been considered in remission and stable.  The reports of VA CT scans of chest, abdomen and pelvis were negative for malignant disease process in 2001, 2002, 2007, 2008, and 2009.  The private and VA laboratory findings reflect that the Veteran's hemoglobin levels have been consistently greater than 10mg/100ml.  See VA and private treatment records dated from 2001 to 2014. 

The Veteran was afforded a VA hematology examination in January 2010, and it was noted that the Veteran's hairy cell leukemia remained in remission since 2000.  The Veteran complained of symptoms of fatigue, dizziness, lightheadedness, weakness, and headaches.  He denied a history of recurrent infections or requiring blood transfusions.  It was noted that the Veteran's blood count was closely monitored.  Laboratory findings from September 2009 revealed that the Veteran's hemoglobin level was 13.1 mg/ 100ml. 

The Veteran underwent another VA hematology examination in April 2014 to evaluate the severity of his hairy cell leukemia.  The VA examiner noted based on a review of the medical records, as well as the Veteran's reported medical history, his hairy cell leukemia had been in remission since 2000.  He was not currently requiring treatment, but he was watched closely by his treating medical providers.  The Veteran did not have a history of recurring infection attributed to his hematologic condition, or have other pertinent physical findings, complications, conditions, signs or symptoms as result of his hairy cell leukemia.  Laboratory findings revealed that the Veteran's hemoglobin level was 14.1 mg/ 100ml. 

Period Prior to October 23, 1995

The Veteran initiated his claim for service connection for hairy cell leukemia in December 1994.  A review of applicable medical records reflects that the Veteran's hairy cell leukemia has been active since diagnosed in May 1990 until it went into remission following his chemotherapy treatment in September 2000.  These medical records also show that the Veteran received Interferon therapy, in the form of daily injections, to treat his hairy cell leukemia, in December 1994 until September 1995.  

Although a complete set of the Veteran's private treatment records are unavailable for this entire period, a November 1994 private treatment record shows that the Veteran received daily injections of Interferon treatment for the past five months, and a January 1995 private treatment note shows that his treating private oncologist wanted to continue his Interferon therapy given his good response to the treatment.  Subsequent VA and private treatment records note that the Veteran's Interferon therapy was stopped in September 1995 and his hairy cell leukemia was only observed by his treatment medical providers from September 1995 until September 2000.  

The Board notes that the RO's 2011 decision assigned the Veteran's hairy cell leukemia disability a noncompensable evaluation based primarily on medical treatment records which described the hairy cell leukemia as stable on Interferon, and indicated that Interferon treatment did not constitute "intensive treatment" for a 100 percent evaluation under Diagnostic Code 7703.  See 38 C.F.R. § 4.117, Diagnostic Code 7703 (1995).  However, the Board does not agree, and finds that Interferon therapy is more likely consistent with the criteria "intensive treatment" for the purposes of awarding a 100 percent evaluation under Diagnostic Code 7703.  

In this regard, the Board notes that the Veteran experienced side-effects while receiving Interferon therapy and he has credibly reported that he was unable to work as result of side-effects from this Interferon therapy.  The medical evidence of record demonstrates that the Veteran's hairy cell leukemia was active and required intensive treatment, with Interferon therapy, for the period from December 1994 to August 1995.  On this basis, the Board finds that the record supports the assignment of a 100 percent rating from the effective date of claim on December 14, 1994 to August 31, 1995.  See 38 C.F.R. § 4.117, Diagnostic Code 7703 (1995).

There is no evidence of active treatment for the period from September 1995 until September 2000 when the Veteran began chemotherapy to treat his hairy cell leukemia.  Again, a complete set of the Veteran's private treatment records during his period are not available.  There is no indication in the competent medical evidence record of achlorhydria or changes in blood count, or chronic anemia that results in impairment of health and severe asthenia at any point during the period under appeal.  As such, the Board finds that compensable evaluation is not warranted for the period from September 1, 1995 to October 23, 1995.  See 38 C.F.R. § 4.117, Diagnostic Codes 7700 and 7703 (1995).  

Accordingly, the Board finds that a 100 percent evaluation, effective from December 14, 1994 to August 31, 1995, and thereafter a noncompensable evaluation remain from September 1, 1995 to October 23, 1995 under the applicable criteria. 

Period from October 23, 1995 to September 6, 2000

Again, the available VA and private treatment records during the period from October 23, 1995 to September 6, 2000 reflect that the Veteran's hairy cell leukemia was active disease, but his medical providers were only observing the Veteran, and he was not taking treatment for his disability.  During this period, the Veteran continued to complain of intermittent body aches and headaches.  His hemoglobin levels were consistently above 10mg/100 ml.  There was no medical evidence that reflected the Veteran required a transfusion of red blood platelets or had recurring infection at least once a year but less than once every three months.  As such, an evaluation in excess of 10 percent for hairy cell leukemia for the period from October 23, 1995 to September 6, 2000 is not warranted.  See 38 C.F.R. § 4.117, Diagnostic Codes 7700 and 7703 (1995) and (2014), Diagnostic Code 7716 (2014). 

Period Since April 1, 2001

The Board notes that in the May 2011 rating decision, the RO assigned a 100 percent disabling rating from September 7, 2000, and reduced the rating to 10 percent disabling from April 1, 2001, which comes six months after his last treatment.  There is no dispute that the Veteran's last treatment for hairy cell leukemia was with chemotherapy in September 2000.  The RO noted that as the Veteran's leukemia was rated retroactively, it was impossible to comply with the requirements for mandatory VA examination six months post cessation of the chemotherapy.  

Private and VA medical records dated from September 2000 revealed that the Veteran continued to be in complete remission after his chemotherapy treatment. The RO assigned a 10 percent rating from April 1, 2001, based on the determination that this was the nearest to the six month date after discontinuance of treatment.  The Board agrees and thus, will determine whether an evaluation in excess of 10 percent was warranted since this date. 

VA regulations governing the criteria for leukemia since the October 23, 1995, revision of 38 C.F.R. § 4.117, rate based on the treatment and active state of the disease, or rate based on the severity of anemia.  As noted above, the last round of treatment for hairy cell leukemia was with chemotherapy in September 2000 and his hairy cell leukemia was in complete remission by April 1, 2001.  

The preponderance of the evidence weighs against a grant of an evaluation in excess of 10 percent for the Veteran's service-connected hairy cell leukemia from the period beginning on April 1, 2001.  Specifically, hemoglobin levels were consistently greater than 10 g/100 ml, and the Veteran has only had intermittent complaints of body aches and headaches, as well as his complaints of fatigue, weakness, dizziness, and lightheadedness.  This symptomatology does not support an evaluation in excess of 10 percent under Diagnostic Code 7700.  See 38 C.F.R. § 4.117 (1995) and (2014).  In addition, there is no medical evidence that shows that the Veteran has required a blood transfusion or involved recurrent infections at least once per year, but less than once every three months, to warrant a 30 percent rating under Diagnostic Code 7716.  The medical evidence of record does not support an evaluation in excess of 10 percent since April 1, 2001.  See 38 C.F.R. § 4.117, Diagnostic Codes 7700 and 7703 (1995) and (2014), and Diagnostic Code 7716 (2014).

Other Considerations 

The Board does not find that a referral for extrascheduler rating is necessary at this time.  When either a claimant or the record suggests that a scheduler rating may be inadequate, the Board must adjudicate the issue of whether a referral for an extrascheduler rating is warranted.  See Colayong v. West, 12 Ver. App. 524, 536 (1999).  A referral for extrascheduler rating is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extrascheduler consideration is a finding that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   The Board notes that the symptoms such as body aches, fatigue, headaches, and shortness of breath are contemplated in the general criteria for rating anemia and, therefore, these symptoms do not give rise to a need for an extrascheduler rating. 

Additionally, there is no showing that the disabilities cause any significant functional impairment. As such, it would not be found that they meet the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.

With regard to consideration of total disability rating due to individual unemployability (TDIU), the Board notes that the Veteran has already been awarded TDIU based on the severity of his service-connected disabilities since June 2013 by the RO in a December 2014 rating decision.  The Veteran did not appeal the effective date of his TDIU award.  The matter is not currently on appeal. 


ORDER

Entitlement to an initial evaluation of 100 percent for the period prior to August 31, 1995 for hairy cell leukemia is granted. 

Entitlement to a compensable evaluation from August 31, 1995 to October 23, 1995, and an evaluation in excess of 10 percent disabling from October 23, 1995 to September 6, 2000 and since April 1, 2001 for hairy cell leukemia is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


